Exhibit 10.1




SECOND AMENDMENT TO CREDIT AGREEMENT




          THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of November 30,
2005 (this “Amendment”), is by and among ALLIANCE ONE INTERNATIONAL, INC., a
Virginia corporation (the “Company”), INTABEX NETHERLANDS B.V., a company formed
under the laws of The Netherlands and a Subsidiary of the Company (the “Dutch
Borrower”; together with the Company, collectively the “Borrowers,” and
individually, a “Borrower”), each of the Domestic Subsidiaries of the Borrower
from time to time party hereto (the “Domestic Guarantors”), ALLIANCE ONE
INTERNATIONAL AG (formerly known as DIMON International AG), a Swiss corporation
(“DIAG”; together with the Company and the Domestic Guarantors, collectively the
“Guarantors” and individually, a “Guarantor”), the several banks and other
financial institutions from time to time party hereto (the “Lenders”), and
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).




W I T N E S S E T H:




          WHEREAS, pursuant to the Credit Agreement dated as of May 13, 2005 (as
previously amended or modified and as further amended, restated or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings ascribed thereto in the
Credit Agreement) among the Borrower, the Guarantors, the Lenders, and the
Administrative Agent, the Lenders have extended commitments to make certain
credit facilities available to the Borrower;




          WHEREAS, the Credit Parties have requested and the Lenders agree to
amend certain provisions of the Credit Agreement, subject to the terms hereof.




          NOW, THEREFORE, IN CONSIDERATION of the premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:




SECTION 1

AMENDMENT




          SECTION 1.1     Amendments to Section 1.1.  The following definitions
are hereby added to the Credit Agreement to read as follows:

 

             “Existing Credit Agreement” shall mean that certain credit
agreement dated as of May 13, 2005 (as amended by the First Amendment to Credit
Agreement, dated as of October 28, 2005, among the Borrowers, the Guarantors,
the Lenders and the Administrative Agent, but specifically not giving effect to
the Second Amendment to Credit Agreement, dated as of November 30, 2005, among
the Borrowers, the Guarantors, the Lenders and the Administrative Agent), among
the Borrowers, the Guarantors, the Lenders, and the Administrative Agent.




          “Second Amendment Effective Date” shall mean November 30, 2005.




          “Second Amendment Pricing Period” shall have the meaning set forth in
the definition of Applicable Percentage.







-6-







          SECTION 1.2     Amendment to Definition of Applicable Percentage.  The
definition of “Applicable Percentage” set forth in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:




          “Applicable Percentage” shall mean (a) 3.50% for the Term Loan B
borrowings which are LIBOR Rate Loans and 2.50% for Term Loan B borrowings which
are Alternate Base Rate Loans, (b) from the Second Amendment Effective Date
until the first Interest Determination Date occurring after the fiscal quarter
end during which the Credit Parties have achieved full compliance with the
financial covenants set forth in Section 5.9 of the Existing Credit Agreement
(the “Second Amendment Pricing Period”) (i) 3.25% for Revolving Loans and Term
Loan A borrowings which are LIBOR Rate Loans and 2.25% for Revolving Loans and
Term Loan A borrowings which are Alternate Base Rate Loans, and (ii) 3.25% for
Letter of Credit Fees, and (c) from and after the Interest Determination Date
occurring after the fiscal quarter end during which the Credit Parties have
achieved compliance with the financial covenants set forth in Section 5.9 of the
Existing Credit Agreement, the rate set forth below opposite the applicable
Level then in effect, and based on the Consolidated Interest Coverage Ratio as
follows:




 










Level







Consolidated

Interest Coverage

Ratio

Applicable Percentage for Revolving Loans and Term Loan A







Commitment

Fee




Alternate

Base Rate

Margin

LIBOR Rate

Margin and Letter of

Credit Fees

I

< 2.0 to 1.0

2.00%

3.00%

0.75%

II

≥ 2.0 to 1.0 but

< 2.5 to 1.0

1.75%

2.75%

0.75%

III

≥ 2.5 to 1.0 but

< 3.0 to 1.0

1.50%

2.50%

0.75%

IV

≥ 3.0 to 1.0

1.25%

2.25%

0.50%




          The Applicable Percentage shall, in each case, be determined and
adjusted quarterly on the date five (5) Business Days after the date on which
the Administrative Agent has received from the Company the annual or quarterly
financial information and certifications required to be delivered to the
Administrative Agent and the Lenders in accordance with the provisions of
Sections 5.1(a) and (b) and Section 5.2(b) (each an “Interest Determination
Date”).  Such Applicable Percentage shall be effective from such Interest
Determination Date until the next such Interest Determination Date.  After the
Closing Date, if the Company shall fail to provide the annual or quarterly
financial information and certifications in accordance with the provisions of
Sections 5.1(a) and (b) and Section 5.2(b), the Applicable Percentage from the
date five (5) Business Days after the date by which the Company was so required
to provide such financial information and certifications to the Administrative
Agent and the Lenders, shall be based on Level I (provided that if such failure
shall occur during the Second Amendment Pricing Period, then the Applicable
Percentage shall be as set forth in clause (a) above) until such time as such
information and certifications are provided, whereupon the Level shall be
determined by the then current Consolidated Interest Coverage Ratio.




-7-




          SECTION 1.3     Amendment to Definition of Consolidated EBIT.  The
definition of “Consolidated EBIT” set forth in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:




“Consolidated EBIT” shall mean, as of the last day of any fiscal quarter of the
Company for the Calculation Period ending on such date, the sum (without
duplication) of () Consolidated Net Income plus () to the extent included in the
determination of such Consolidated Net Income, (i) Consolidated Income Tax
Expense plus (ii) Consolidated Interest Expense minus (iii) any extraordinary
items of gain minus (iv) any items of gain attributable to Financial Accounting
Standards Board Statements No. 121, 133 (solely with respect to any interest
rate swap, cap or collar agreement), 142 and 144) plus (v) any items of loss
attributable to Financial Accounting Standards Board Statements No. 121, 133
(solely with respect to any interest rate swap, cap or collar agreement), 142
and 144) plus (vi) costs and expenses incurred in connection with exit and
disposal activities associated with discontinued foreign operations in an amount
not to exceed $15,000,000 in the aggregate, in each case determined for the
Company and its Subsidiaries on a consolidated basis in accordance with GAAP.
 Consolidated EBIT shall not include the effects of up to $14,000,000 in fines
imposed by the European Commission in connection with the Anti-Competition
Litigation and recognized by the Company and/or certain of its Subsidiaries
during the periods ending on or before September 30, 2005.




          SECTION 1.4     Amendment to Section 2.1(a).  Section 2.1(a) is hereby
amended and restated in its entirety to read as follows:




          (a)     Revolving Commitment.  During the Commitment Period, subject
to the terms and conditions hereof, each Revolving Lender severally agrees to
make revolving credit loans (“Revolving Loans”) to the Borrowers from time to
time for the purposes hereinafter set forth; provided, however, that (i) the
aggregate principal amount of outstanding Revolving Loans and Swingline Loans
made to the Company plus the outstanding Company LOC Obligations shall not
exceed $150,000,000 at any time outstanding, (ii) no more than $75,000,000 of
Revolving Loans may be borrowed on the Closing Date, (iii) no Revolving Loans
shall be made if there is more than $110,000,000 of unrestricted cash and Cash
Equivalents in the aggregate on the consolidated balance sheet of the Company
and its Subsidiaries, (iv) with regard to each Revolving Lender individually,
the sum of such Revolving Lender’s Revolving Commitment Percentage of  the
aggregate principal amount of outstanding Revolving Loans plus outstanding
Swingline Loans plus outstanding LOC Obligations shall not exceed such Revolving
Lender’s Revolving Commitment and (v) with regard to the Revolving Lenders
collectively, the sum of the aggregate principal amount of outstanding Revolving
Loans plus outstanding Swingline Loan plus outstanding LOC Obligations shall not
exceed the lesser of (A) the Revolving Committed Amount and (B) the Borrowing
Base.  For purposes hereof, the aggregate amount of Revolving Loans available
hereunder shall be THREE HUNDRED MILLION DOLLARS ($300,000,000) (as reduced from
time to time in accordance with the terms of Section 2.7, the “Revolving
Committed Amount”).  Revolving Loans may consist of Alternate Base Rate Loans or
LIBOR Rate Loans, or a combination thereof, as the Administrative Borrower may
request, and may be repaid and reborrowed in accordance with the provisions
hereof.  LIBOR Rate Loans shall be made by each Lender at its LIBOR Lending
Office and Alternate Base Rate Loans at its Domestic Lending Office.




-8










          SECTION 1.5     Amendment to Section 2.2(a).  Section 2.2(a) is hereby
amended and restated in its entirety to read as follows:




(a)

Swingline Commitment.  During the Commitment Period, subject to the terms and
conditions hereof, the Swingline Lender, in its individual capacity, agrees to
make certain revolving credit loans to the Borrowers (each a “Swingline Loan”
and, collectively, the “Swingline Loans”) from time to time for the purposes
hereinafter set forth; provided, however, (i) the aggregate amount of Swingline
Loans outstanding at any time shall not exceed TWENTY-FIVE MILLION
DOLLARS ($25,000,000) (the “Swingline Committed Amount”), (ii) the aggregate
principal amount of outstanding Revolving Loans and Swingline Loans made to the
Company plus the outstanding Company LOC Obligations shall not exceed
$150,000,000 at any time outstanding, (iii) the sum of the aggregate amount of
outstanding Revolving Loans plus Swingline Loans plus LOC Obligations shall not
exceed the lesser of (A) the Revolving Committed Amount and (B) the Borrowing
Base and (iv)  no Swingline  Loans shall be made if there is more than
$110,000,000 of unrestricted cash and Cash Equivalents in the aggregate on the
consolidated balance sheet of the Company and its Subsidiaries.  Swingline Loans
hereunder may consist of Alternate Base Rate Loans or Quoted Rate Swingline
Loans, as the Administrative Borrower may request, and may be repaid and
reborrowed in accordance with the provisions hereof.




          SECTION 1.6     Amendment to Section 2.8(b)(i).  Section 2.8(b)(i) is
hereby amended and restated in its entirety to read as follows:




          (i)     Revolving Committed Amount.  (A) If at any time after the
Closing Date, the sum of the aggregate principal amount of outstanding Revolving
Loans plus outstanding Swingline Loans plus LOC Obligations shall exceed the
lesser of (I) the Revolving Committed Amount or (II) the Borrowing Base, each
Borrower immediately shall prepay its Revolving Loans and the Swingline Loans in
an amount sufficient to eliminate such excess and (B) if for more than 10
consecutive days after the Second Amendment Effective Date, the amount of
unrestricted cash and Cash Equivalents in the aggregate on the consolidated
balance sheet of the Company and its Subsidiaries exceeds $110,000,000, each
Borrower immediately shall prepay its Revolving Loans and the Swingline Loans in
an amount sufficient to eliminate such excess.  Each Revolving Lender shall
receive its pro rata share of any such prepayment based on its Revolving
Commitment Percentage.




          SECTION 1.7     Amendment to Section 2.8(b)(iii).  Section 2.8(b)(iii)
is hereby amended and restated in its entirety to read as follows:




          (iii)     Debt and Equity Issuances.  Immediately upon receipt by a
Credit Party or any of its Subsidiaries of proceeds from (A) any Debt Issuance,
the Loans shall be prepaid in an aggregate amount equal to one hundred percent
(100%) of the Net Cash Proceeds of such Debt Issuance (such prepayment to be
applied as set forth in clause (vi) below) or (B) any Equity Issuance, the Loans
shall be prepaid in an aggregate amount equal to fifty percent (50%) of the Net
Cash Proceeds of such Equity Issuance (such prepayment to be applied as set
forth in clause (vi) below); provided, that any prepayment of the Term Loan B as
a result of a mandatory prepayment under this

-9-

Section 2.8(b)(iii) during the first year following the Second Amendment
Effective Date shall be made at 101% of par, and thereafter shall be made at
par.




          SECTION 1.8     Amendment to Section 5.9.  Section 5.9 is hereby
amended and restated in its entirety to read as follows:




Section 1.1.

Section 5.9     Financial Covenants.  




Commencing on the day immediately following the Closing Date, the Credit Parties
shall comply with the following financial covenants:




(a)

Minimum Consolidated Interest Coverage Ratio.  Maintain at all times a
Consolidated Interest Coverage Ratio of not less than the following:




Period

Ratio

Second Amendment Effective Date through and including December 31, 2005

1.25 to 1.00

January 1, 2006 through and including June 30, 2006

1.05  to 1.00

July 1, 2006 through and including September 30, 2006

1.25 to 1.00

October 1, 2006 through and including December 31, 2006

1.50  to 1.00

January 1, 2007 through and including March 31, 2007

1.55 to 1.00

April 1, 2007 and thereafter

1.70 to 1.00




(b)

Maximum Consolidated Leverage Ratio.  Maintain at all times a Consolidated
Leverage Ratio of not more than the following:




Period

Ratio

Second Amendment Effective Date through and including December 31, 2005

9.35 to 1.00

January 1, 2006 through and including March 31, 2006

9.85 to 1.00

April 1, 2006 through and including June 30, 2006

9.50 to 1.00

July 1, 2006 through and including September 30, 2006

8.00 to 1.00

October 1, 2006 through and including December 31, 2006

6.75 to 1.00

January 1, 2007 through and including March 31, 2007

6.25 to 1.00

April 1, 2007 and thereafter

6.00 to 1.00










-10-

(c)

Maximum Consolidated Total Senior Debt to Borrowing Base Ratio.  Maintain at all
times a Consolidated Total Senior Debt to Borrowing Base Ratio of not more than
0.900 to 1.00.




(d)

Maximum Consolidated Capital Expenditures.  Consolidated Capital Expenditures
shall not exceed $40,000,000 during any fiscal year of the Company.




          SECTION 1.9     Amendment to Section 6.1(c).  Section 6.1(c) is hereby
amended and restated in its entirety to read as follows:




(c)

(i) Indebtedness of the Credit Parties and their Subsidiaries incurred after the
Closing Date consisting of Capital Leases; provided that (A) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing and
(B) the total amount of all such Indebtedness shall not exceed $5,000,000 at any
time outstanding, and (ii) Indebtedness of the Credit Parties and their
Subsidiaries incurred after the Closing Date consisting of Indebtedness incurred
to provide all or a portion of the purchase price or cost of construction of an
asset; provided that (A) such Indebtedness when incurred shall not exceed the
purchase price or cost of construction of such asset, (B) no such Indebtedness
shall be refinanced for a principal amount in excess of the principal balance
outstanding thereon at the time of such refinancing and (C) the total amount of
all such Indebtedness shall not exceed $5,000,000 at any time outstanding;




          SECTION 1.10     Amendment to Section 6.1(g).  Section 6.1(g) is
hereby deleted in its entirety and replaced as follows:




(g)

Reserved.




          SECTION 1.11     Amendment to Section 6.1(k).  Section 6.1(k) is
hereby amended and restated in its entirety to read as follows:




(k)

additional Indebtedness that in the aggregate does not exceed, (i) for Domestic
Subsidiaries, $30,000,000 and (ii) for Foreign Subsidiaries, the sum of
$600,000,000; provided that, after giving effect on a Pro Forma Basis to the
incurrence or assumption of any such Indebtedness and to the concurrent
retirement of any other Indebtedness of the Credit Parties or any of their
Subsidiaries, no Default or Event of Default shall exist.




          SECTION 1.12     Amendment to Section 6.2(c).  Section 6.2(c) is
hereby amended and restated in its entirety to read as follows:




          (c)     purchase money Liens on any capital asset of a Credit Party or
a Subsidiary if such purchase money Lien attaches to such capital asset
concurrently with the acquisition thereof and if the Indebtedness secured
thereby does not exceed the lesser of the cost or fair market value as of the
time of acquisition of the asset covered thereby by such Credit Party or such
Subsidiary; provided, that the aggregate amount of indebtedness (excluding any
Indebtedness permitted under clause (a) above), secured by all such Liens does
not exceed $5,000,000 in the aggregate at any one time outstanding; and provided
further, that no such Lien shall extend to or cover any property or asset of
such Credit Party or such Subsidiary other than the related property or asset
(including accessions thereto and proceeds thereof, to the extent provided in
the security agreement creating such Lien);  

-11-




          SECTION 1.13     Amendment to Section 6.2(l).  Section 6.2(l) is
hereby amended and restated in its entirety to read as follows:




(l)     Liens given to secure Indebtedness owing to life insurance companies (or
affiliates thereof) issuing life insurance policies in connection with
Split-Dollar Programs, incurred to finance non-scheduled premiums paid by a
Credit Party or its Subsidiaries under such policies pursuant to Split-Dollar
Agreements executed in connection with the Split-Dollar Program which
Indebtedness does not exceed $40,000,000 in the aggregate, provided that in
connection with any Split-Dollar Program such Liens shall be limited to such
Credit Party’s or such Subsidiary’s right, title and interest in and to (A) the
Split-Dollar Agreement and the Split-Dollar Assignment executed in connection
with such Split-Dollar Program and (B) the policy of life insurance assigned to
such Credit Party or such Subsidiary as collateral pursuant to such Split-Dollar
Assignment;




          SECTION 1.14     Amendment to Section 6.2(m).  Section 6.2(m) is
hereby amended and restated in its entirety to read as follows:




(m)

any Lien on the assets of a Foreign Subsidiary securing foreign lines of credit
of the Foreign Subsidiaries in an aggregate principal amount at any time
outstanding not to exceed $125,000,000; provided that the aggregate principal
amount of foreign lines of credit of the Dutch Borrower and DIAG subject to a
Lien contemplated by this Section 6.2(m) shall not exceed $20,000,000 in the
aggregate and shall only consist of Liens incurred by the Dutch Borrower and
DIAG through the merger of a Foreign Subsidiary with, or the sale, lease or
other transfer of all or any substantial part of the assets of a Foreign
Subsidiary to, the Dutch Borrower or DIAG;




          SECTION 1.15     Amendment to Section 6.2(r).  Section 6.2(r) is
hereby deleted in its entirety and replaced as follows:




(r)     Reserved.  




          SECTION 1.16     Amendment to Section 6.3.  Section 6.3 is hereby
amended and restated in its entirety to read as follows:




Section 1.2.

Section 6.3     Guaranty Obligations.  




Each of the Credit Parties will not, nor will it permit any Subsidiary to,
create, assume or suffer to exist any Guaranty Obligation, other than
() Guaranty Obligations which are incurred in the ordinary course of business
for the purpose of carrying unsold tobacco inventories held against Confirmed
Orders, () other Guaranty Obligations incurred in the ordinary course of
business with respect to Uncommitted Inventories permitted pursuant to the terms
of Section 6.14 in an aggregate amount not to exceed the amount of such
Uncommitted Inventories, () short term and long term Guaranty Obligations of
Foreign Subsidiaries with respect to credit facilities provided to farmer
suppliers of such Foreign Subsidiaries in an amount not to exceed $400,000,000
in the aggregate at any time outstanding; provided that (i) no more than
$160,000,000 of such Guaranty Obligations may have a maturity that is greater
than 365 days and (ii) such







-12-

Guaranty Obligations are supported by the obligations of such farmer suppliers
to deliver tobacco to the Company and its Subsidiaries, () Guaranty Obligations
of the Guarantors pursuant to this Agreement, () Guaranty Obligations of the
Guarantors of the Company’s obligations under the Senior Indenture and the
Senior Notes and () Guaranty Obligations of the Guarantors of the Company’s
obligations under the Senior Subordinated Indenture and the Senior Subordinated
Notes; provided, however, neither the Dutch Borrower nor DIAG shall be permitted
to incur Guaranty Obligations pursuant to Sections 6.3(a) – (c).




          SECTION 1.17     Amendment to Section 6.5(a).  Section 6.5(a) is
hereby deleted in its entirety and replaced as follows:




(a)

any Acquisition (other than a Hostile Acquisition) or Investment for
consideration consisting of cash or Cash Equivalents, common stock of the
Company (valued at the market value thereof as of the date of the issuance
thereof), other securities or properties of a Credit Party or any Subsidiary
(valued in good faith by the Board of Directors of the Company), the assumption
of any Indebtedness (valued at the principal amount thereof), any other
consideration (valued in good faith by the board of directors of the Company) or
any combination of the foregoing; provided that (i) the aggregate value of all
such consideration for all Acquisitions and Investments of the Credit Parties
and their Subsidiaries made during any fiscal year shall not exceed 10% of
Consolidated Tangible Net Worth as of the most recent fiscal year end with
respect to which the Administrative Agent and the Lenders shall have received
the financial statements referred to in Section 5.1(a)(i), (ii) the Company
shall have been in compliance, as of the most recent fiscal quarter end for
which the Company has delivered a Compliance Certificate, with the Consolidated
Interest Coverage Ratio, Consolidated Leverage Ratio and Consolidated Total
Senior Debt to Borrowing Base Ratio levels required by Sections 5.9(a)-(c) of
the Existing Credit Agreement for such fiscal quarter end and (iii) no
Acquisition shall be consummated during the Second Amendment Pricing Period;
provided further that in the case of any Acquisition involving an aggregate
purchase price (including cash and non-cash consideration) in excess of
$10,000,000, the Company shall have delivered to the Administrative Agent a
certificate of the Company’s chief financial officer, treasurer or chief
accounting officer containing calculations that demonstrate that after giving
effect to such Acquisition on a Pro Forma Basis, the Credit Parties are in
compliance with the financial covenants set forth in Section 5.9;




          SECTION 1.18     Amendment to Sections 6.10.  Sections 6.10 is hereby
amended and restated in its entirety to read as follows:




Section 1.3.

Section 6.10

Restricted Payments.  




Each of the Credit Parties will not, nor will it permit any Subsidiary to,
directly or indirectly, declare, order, make or set apart any sum for or pay any
Restricted Payment, except (a) to make dividends payable solely in the same
class of Capital Stock of such Person, (b) to make dividends or other
distributions payable to any Credit Party or any Subsidiary (directly or
indirectly through Subsidiaries), (c) to convert Subordinated Debt Securities
into common Capital Stock of the Company or to call and prepay the Subordinated
Debt Securities with proceeds of the Delayed Draw Term Loan A Funding, (d) to
pay regularly scheduled interest payments in respect of the Senior Notes and the
Senior Subordinated Notes, (e) other Restricted Payments so long as (i) no




-13-




Default or Event of Default shall have occurred or be continuing or would result
from any such Restricted Payment, (ii) at the time of each such Restricted
Payment and after giving effect to each such Restricted Payment on a Pro Forma
Basis, the Credit Parties are in compliance with the financial covenants set
forth in Section 5.9(a)-(c), (iii) the Company shall have been in compliance, as
of the most recent fiscal quarter end for which the Company has delivered a
Compliance Certificate, with the Consolidated Interest Coverage Ratio,
Consolidated Leverage Ratio and Consolidated Total Senior Debt to Borrowing Base
Ratio levels required by Sections 5.9(a)-(c) of the Existing Credit Agreement
for such fiscal quarter end, (iv) such Restricted Payment is permitted by the
terms of the Senior Indenture, the Senior Subordinated Indenture and any other
agreement or instrument governing or evidencing Indebtedness of the Credit
Parties and their Subsidiaries and (v) such Restricted Payments, together with
the aggregate amount of all other Restricted Payments declared or made by the
Credit Parties and their Subsidiaries on or after the Closing Date (excluding
Restricted Payments permitted by subsections (a), (c) and (d) above), do not
exceed the sum of (A) 50% of Consolidated Net Income for the period (taken as
one accounting period) from the beginning of the fiscal quarter commencing after
the Closing Date to the end of the most recent fiscal quarter of the Company for
which the Administrative Agent has received financial statements pursuant to
Section 5.1(a) or (b) (or, if such Consolidated Net Income for such period is a
deficit, less 100% of such deficit) plus (B) 50% of the aggregate Net Cash
Proceeds received by the Credit Parties and their Subsidiaries from Equity
Issuances after the Closing Date, and (f) other Restricted Payments so long as
(i) no Default or Event of Default shall have occurred or be continuing or would
result from any such Restricted Payment, (ii) at the time of each such
Restricted Payment and after giving effect to each such Restricted Payment on a
Pro Forma Basis, the Credit Parties are in compliance with the financial
covenants set forth in Section 5.9(a)-(c), (iii) the Company shall have been in
compliance, as of the most recent fiscal quarter end for which the Company has
delivered a Compliance Certificate, with the Consolidated Interest Coverage
Ratio, Consolidated Leverage Ratio and Consolidated Total Senior Debt to
Borrowing Base Ratio levels required by Sections 5.9(a)-(c) of the Existing
Credit Agreement for such fiscal quarter end and (iv) such Restricted Payments,
together with the aggregate amount of all other Restricted Payments declared or
made by the Credit Parties and their Subsidiaries on or after the Closing Date
(excluding Restricted Payments permitted by subsections (a), (c), (d) and (e)
above), do not exceed $35,000,000; provided, however, that no Restricted Payment
pursuant to subsection (e) or (f) above shall be permitted during the Second
Amendment Pricing Period .




          SECTION 1.19     Amendment to Sections 6.14.  Sections 6.14 is hereby
amended and restated in its entirety to read as follows:




Section 1.4.

Section 6.14     Maximum Uncommitted Inventories.  




The Credit Parties shall not permit the Uncommitted Inventories to exceed
$160,000,000 in the aggregate from the Closing Date to December 31, 2005 and
$115,000,000 in the aggregate at all times thereafter.  




          SECTION 1.20     Amendment to Schedule 2.1(b)(1).  Schedule 2.1(b)(1)
of the Credit Agreement is hereby replaced in its entirety by Appendix A
attached hereto.




-14-




SECTION 2

CONDITIONS TO EFFECTIVENESS




          SECTION 2.1     Effective Date.  This Amendment shall be and become
effective as of the Second Amendment Effective Date when all of the conditions
set forth in this Subpart 2.1 shall have been satisfied (in form and substance
reasonably acceptable to the Administrative Agent).

SUBSECTION 2.1.1  Executed Amendment.  Receipt by the Administrative Agent of a
copy of this Amendment duly executed by each of the Credit Parties and the
Required Lenders.




SUBSECTION 2.1.2  Fees.  The Administrative Agent shall have received from the
Borrowers the aggregate amount of fees payable to the Administrative Agent on
behalf of the Lenders approving this Amendment.




SUBSECTION 2.1.3  Corporate Documents.  The Administrative Agent shall have
received the following:




                                    (a)     Resolutions.  Copies of resolutions
of the Board of Directors or their equivalent of each Credit Party approving and
adopting this Second Amendment, the transactions contemplated herein and
authorizing execution and delivery hereof, certified by a secretary or assistant
secretary of such Credit Party to be true and correct and in force and effect as
of the date hereof; and




                                    (b)     Incumbency.  An incumbency
certificate of each Credit Party certified by a secretary or assistant secretary
to be true and correct as of the date hereof.




SUBSECTION 2.1.4     Legal Opinions of Counsel.  The Administrative Agent shall
have received opinions of legal counsel for the Credit Parties, addressed to the
Administrative Agent and the Lenders, which opinions shall provide, among other
things, that the execution and delivery of this Second Amendment by the Credit
Parties and the consummation of the transactions contemplated hereby will not
violate the corporate instruments of the Credit Parties, and shall otherwise be
in form and substance acceptable to the Administrative Agent.

SECTION 3

REPRESENTATIONS AND WARRANTIES




          SECTION 3.1     Representations and Warranties.  Each of the Credit
Parties represents and warrants as follows:




         (a)     It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.




         (b)     This Amendment has been duly executed and delivered by such
Person and constitutes such Person’s legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (i) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

-15-




         (c)     No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.




         (d)     The representations and warranties set forth in Article III of
the Credit Agreement are true and correct as of the date hereof except for those
which expressly relate to an earlier date.




         (e)     After giving effect to this Amendment, no event has occurred
and is continuing which constitutes a Default or an Event of Default.




         (f)     The Security Documents continue to create a valid security
interest in, and Lien upon, the Collateral, in favor of the Administrative
Agent, for the benefit of the Lenders, which security interests and Liens are
perfected in accordance with the terms of the Security Documents and prior to
all Liens other than Permitted Liens.




         (g)     Except as specifically provided in this Amendment, the Credit
Party Obligations are not reduced or modified by this Amendment and are not
subject to any offsets, defenses or counterclaims.

 




SECTION 4

MISCELLANEOUS




          SECTION 4.1     Counterparts/Telecopy.  This Amendment may be executed
in any number of counterparts, each of which when so executed and delivered
shall be an original, but all of which shall constitute one and the same
instrument.  Delivery of executed counterparts of this Amendment by telecopy
shall be effective as an original and shall constitute a representation that an
original shall be delivered.




          SECTION 4.2     Instrument Pursuant to Credit Agreement.  This
Amendment is a Credit Document executed pursuant to the Credit Agreement and
shall (unless otherwise expressly indicated therein) be construed, administered
and applied in accordance with the terms and provisions of the Credit Agreement.
 




          SECTION 4.3     Reaffirmation of Credit Party Obligations.  Each
Credit Party hereby ratifies the Credit Agreement and acknowledges and reaffirms
(a) that it is bound by all terms of the Credit Agreement applicable to it and
(b) that it is responsible for the observance and full performance of its
respective Credit Party Obligations.




          SECTION 4.4     Amended Terms.  The term “Credit Agreement” as used in
each of the Credit Documents shall hereafter mean the Credit Agreement as
amended by this Amendment.  Except as specifically amended hereby or otherwise
agreed, the Credit Agreement and the other Credit Documents are hereby ratified
and confirmed and shall remain in full force and effect according to their
terms.




          SECTION 4.5    Survival.  Except as expressly modified and amended in
this Amendment, all of the terms and provisions and conditions of each of the
Credit Documents shall remain unchanged.  

-16-







          SECTION 4.6     Expenses.  The Borrower agrees to pay all reasonable
costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees, expenses and retainer amounts of the
Administrative Agent’s legal counsel and financial consultants.




          SECTION 4.7     Further Assurances.  The Credit Parties agree to
promptly take such action, upon the request of the Administrative Agent, as is
necessary to carry out the intent of this Amendment, including, without
limitation, continued cooperation with and assistance of the Administrative
Agent’s financial consultants on an ongoing basis; it being acknowledged and
agreed that the Administrative Agent intends to continue the engagement of third
party financial consultants from and after the Second Amendment Effective Date
as it deems necessary in its sole discretion.




          SECTION 4.8     Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).




          SECTION 4.9     Successors and Assigns.  This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.




          SECTION 4.10     General Release.  In consideration of the Lenders
entering into this Amendment, each Credit Party hereby releases the
Administrative Agent, the Lenders, and the Administrative Agent's and the
Lenders' respective officers, employees, representatives, agents, counsel and
directors from any and all actions, causes of action, claims, demands, damages
and liabilities of whatever kind or nature, in law or in equity, now known or
unknown, suspected or unsuspected to the extent that any of the foregoing arises
from any action or failure to act under the Credit Agreement on or prior to the
date hereof, except, with respect to any such person being released hereby, any
actions, causes of action, claims, demands, damages and liabilities arising out
of such person’s gross negligence, bad faith or willful misconduct.




          SECTION 4.11     Waiver of Jurisdiction; Service of Process; Waiver of
Jury Trial; Arbitration.  The jurisdiction, service of process, waiver of jury
trial and arbitration provisions set forth in Sections 9.14, 9.15 and 9.18 of
the Credit Agreement are hereby incorporated by reference, mutatis mutandis.



















[Balance of Page Intentionally Left Blank].



















-17-








Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.




COMPANY:

ALLIANCE ONE INTERNATIONAL, INC.







By:    /s/  Brian J. Harker




Name:    Brian J. Harker




Title:     Chairman and Chief Executive Officer










By:     /s/  James A. Cooley




Name:     James A. Cooley




Title:  Executive Vice President and Chief Financial Officer










DUTCH BORROWER:

INTABEX NETHERLANDS B.V.







By:     /s/  James A. Cooley




Name:     James A. Cooley




Title:  Executive Vice President and Chief Financial Officer










By:     /s/  B. Lynne Finney




Name:      B. Lynne Finney




Title:  Assistant Treasurer










DOMESTIC GUARANTORS:

[NONE]

















































-18-




FOREIGN GUARANTORS:

DIMON INTERNATIONAL AG







By:     /s/  James A. Cooley




Name:     James A. Cooley




Title:  Authorized Signatory







By:     /s/  B. Lynne Finney




Name:      B. Lynne Finney




Title:  Authorized Signatory
















































































































-19-








ADMINISTRATIVE AGENT

AND LENDERS:

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent and as a Lender  







By:    /s/  Jorge Gonzales




Name:   Jorge Gonzales




Title:    Managing Director



















































































































-20-



